IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 12, 2007
                                     No. 06-50198
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

HERMAN SALDANA JR

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 2:05-CR-258-ALL


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
       Appealing the Judgment in a Criminal Case, Herman Saldana, Jr.,
raises arguments that he concedes are foreclosed by United States v. De Jesus
Batres, 410 F.3d 154, 162 (5th Cir. 2005), which held that proof of specific intent
to violate immigration laws is not an element of the offense of alien harboring.
The Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.